— Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, rendered May 9, 1975, convicting him, upon his plea of guilty, of operating a motor vehicle while under the influence of alcohol, as a felony, and imposing a sentence of five years’ probation, a fine of $350 or a jail term of three months and revocation of his driver’s license. Sentence reversed, on the law, and case remanded to the County Court for resentence in accordance with our determination in People v Blount (49 AD2d 911), in which the law appropriate to situations such as this is discussed. Hopkins, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.